In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-140 CR

____________________


MICHAEL EUGENE POTTS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 06-04-03289-CR




MEMORANDUM OPINION 
 Michael Eugene Potts was convicted and sentenced on an indictment for theft.  Potts
filed a notice of appeal on February 26, 2007.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.

	On March 8, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 

Opinion Delivered May 9, 2007
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.